Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Brunelle (US Pub. No.: 2012/0284913 A1) being the closest prior art of references discloses interconnecting reinforcing shell (12) with outer shell (11) for forming a bathtub (Fig. 1).
Pieper (US Pat. No.: 6,238,604 B1) discloses a method for producing a composite bathtub having at least one steel shell and at least one acrylic shell which are solidly joined to each other. An outer shell mold is then placed over the acrylic blank, at a certain distance from the acrylic blank. Once the outer shell mold and the acrylic blank are sealed off from each other, a reaction resin is injected into the space between the two shells. After the reaction resin has set, the outer shell mold is removed and the steel blank is positioned. The space between the steel blank and the acrylic blank is re-sealed and a polymer foam is injected into this intermediate space. Once the polymer foam has cross-linked, the composite bathtub is complete. One advantage of the method of this invention is that the acrylic shell and the steel exterior of the composite bathtub do not have to be identical in shape. Pieper uses solid mandrel (12). 
Rufer et al. (US Pat. No.: 8,449,705 B1) discloses A method for making large pressure vessels using a composite over-wrap process and a soluble mandrel structure that is scalable to a much larger vessel size than can normally be accommodated by the over-wrap process. The method allows the production of very large, lightweight vessels with no seams and no metal liners. Extensions of the method provide for the fabrication of fully embedded threaded or non-threaded bosses of composite materials, and fully embedded longitudinal and circumferential stringers or stiffeners. The mandrel is water soluble which can be removed via one or more fluid channels of the vessel.
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of making a bathtub, where in the method comprising: forming a core from a core material; coupling the core to a bathtub shell; applying a reinforcing material to the bathtub shell over the core to form a reinforcement structure; and substantially removing the core from between the bathtub shell and the reinforcement structure to define a fluid channel of the bathtub.  The benefit of this methodology if to reduce the amount of time required to form the bathtub and provide for a more reliable bathtub structure that is less prone to leaking. Thus, claims 1-20 are allowed at the time of invention and over the cited prior art of references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL I PATEL/             Primary Examiner, Art Unit 1746